Citation Nr: 0431915	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for residuals of a back injury with spinal stenosis, 
compromise of the spine canal and impingement of the cauda 
equina before June 1, 2001.  

2.  Entitlement to an effective date, prior to June 1, 2001, 
for a total compensation rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1956 
to January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February 1997 and February 
2002 by the Wichita, Kansas, Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC).  

By the February 1997 rating decision, the RO implemented a 
February 1997 Board decision that granted service connection 
for a low back disability.  The RO assigned an initial 
evaluation of 20 percent for residuals of a back injury with 
spinal stenosis, compromise of the spine canal and 
impingement of the cauda equina, effective from March 2, 
1992, the date of receipt of the veteran's service connection 
claim.  The veteran appealed the rating assigned for the 
disability.  

In December 2000 the Board remanded the appeal for a higher 
initial evaluation to the RO for additional evidentiary and 
procedural development.  While the case was in remand status, 
the RO, by the February 2002 rating decision, increased the 
initial evaluation for the back disability to 60 percent from 
June 1, 2001, and awarded a TDIU, also effective from June 1, 
2001.  The veteran has appealed the effective date of the 
TDIU, arguing that the award should be made effective at 
least from November 1994, the effective date of his award of 
Social Security Administration benefits.  

While revised rating criteria pertaining to ratings for 
disabilities of the spine that became effective in September 
2003 permit the assignment of a schedular 100 percent rating 
in certain circumstances, the veteran indicated in an April 
2002 statement that he "agree[d] with the rating" of which 
he was notified following the February 2002 rating decision.  
The statement is ambiguous since he did not indicate which 
rating he agreed with.  Since the TDIU constituted the 
highest rating available by law, it is unlikely that he was 
expressing either agreement or disagreement with it, and it 
is therefore reasonable to assume that he was instead 
expressing agreement with the schedular 60 percent rating.  
The Board interprets the statement as a withdrawal of the 
appeal for a higher schedular rating for the low back since 
June 1, 2001, and will not address the matter further.  

In its December 2000 remand, the Board requested that the 
M&ROC obtain clarification of the veteran's wishes regarding 
the scheduling of a hearing in connection with his appeal.  
The M&ROC proceeded to provide the veteran with information 
concerning the various hearing options available.  He did not 
reply directly to the letter but later indicated in his 
February 2003 substantive appeal as to the effective date 
issue that he did not wish to have a hearing before the 
Board.  He gave no indication that he wanted a hearing before 
the M&ROC.  The Board concludes that the veteran does not 
want a hearing on appeal and will proceed with consideration 
of the issues before it.  

This appeal is remanded to the M&ROC via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


VCAA Compliance

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The applicability and requirements of the VCAA must be 
considered in every case.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  Although 
the veteran's claim was received before November 9, 2000, 
the effective date of the new law, it appears that the VCAA 
is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the M&ROC has not furnished the 
appellant a notice letter that explains VA obligations under 
the VCAA as to either of the issues before the Board that 
conforms to the provisions of the new law, particularly the 
requirements of Quartuccio, supra.  The letter sent to the 
veteran in October 2001 to notify him of the enactment of the 
VCAA does not advise him of the evidence that must be 
submitted to establish entitlement to an increased rating for 
the service-connected low back disability.  The only 
discussion of evidentiary requirements relates to service 
connection; by October 2001, service connection was already 
in effect for the back disability.  

No VCAA notification letter has been sent to the veteran at 
any time regarding the TDIU issue.  

It should be noted that with respect to the content of a VCAA 
notice, the decision in Pelegrini II held, in pertinent part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

To satisfy the requirements of Pelegrini II, all of the above 
elements must be fully addressed, including element (4).  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 C.F.R. § 19.9(a)(2)(ii), 
the regulation giving the Board authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  As a result of 
this decision, the Board may no longer take action own its 
own to cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, since the record does not show that the veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to provide such notice, the Board must 
remand both issues on appeal for further M&ROC action 
pursuant to the VCAA.  


Development of the Record

The period of time relevant to the appeal extends from March 
2, 1992, the effective date of the service connection award, 
to June 1, 2001, when the 60 percent schedular evaluation and 
the TDIU went into effect.  With the exception of brief 
periods during which temporary total hospitalization ratings 
were in effect under 38 C.F.R. § 4.30 (2004), the service-
connected low back disability was rated as 20 disabling 
throughout the relevant time period.  

Additional evidentiary development is required to ascertain 
whether the requirements for a higher evaluation schedular 
were met during that period and, if so, whether the schedular 
requirements for a TDIU were also satisfied.  

A VA examination performed at the present time would not 
serve to clarify the extent of back disability present before 
June 2001, but additional relevant information may be found 
in VA outpatient treatment and hospitalization records from 
that era.  The VA medical records on file for the period 
before April 1996 appear to be complete but those dated 
subsequently are fragmentary.  All records since that date 
should be obtained.  

In January 2002 the veteran advised the M&ROC that he had 
recently been awarded Social Security Administration benefits 
effective from November 1994 because of his spine disability.  
It is possible that relevant medical documentation not of 
record with VA may be included in the Social Security 
Administration files.  In any event, the CAVC has held that 
once VA is put on notice that the veteran is in receipt of 
Social Security Administration benefits, it has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Additional Adjudication

The M&ROC has denied the veteran's claim for an earlier 
effective date for the TDIU on the basis that the schedular 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were 
not met before June 1, 2001.  


Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  

If there are two or more such disabilities (service 
connection is also in effect for tinea pedis), there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  

However, if the schedular requirements for a TDIU remain 
unmet after completion of the development and readjudication 
of the increased rating issue, the veteran may potentially 
establish his entitlement to a TDIU on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (2004).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) may 
assigned where there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In this case the M&ROC cited the law and regulations 
regarding extraschedular ratings in the most recent 
supplemental statement of the case but did not discuss 
whether a referral of the case to the officials cited in the 
regulation was warranted under the facts presented.  This 
question should be addressed by as part of its consideration 
of the TDIU issue.  

The Board observes that while the case is in remand status, 
additional due process and duty to assist requirements may 
apply pursuant to the VCAA and its implementing regulations 
other than those discussed herein.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice should specifically identify 
the issues address.  Each of the 
Pelegrini II elements should be 
separately addressed.  



3.  The VBA AMC should obtain all 
available VA hospital and outpatient 
treatment records for the veteran for the 
period since April 1996.  

4.  The VBA AMC should obtain copies of 
all available medical records in the 
possession of the Social Security 
Administration.  

5.  The VBA AMC should contact the 
veteran and accord him another 
opportunity to identify any additional 
healthcare providers, VA and non-VA, who 
treated him for his back disability 
between March 1992 and June 2001.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

All information received that is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
codified at 38 U.S.C. § 5103A(b)(2)).




7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issues on appeal.  
If the veteran still does not meet the 
schedular prerequisites for a TDIU found 
in 38 C.F.R. § 4.16(a) (2004) following 
readjudication of the increased rating 
issue, the VBA AMC should make a specific 
finding in the record as to whether the 
case presents exceptional circumstances 
such as to warrant referral of the case 
to the Central Office officials cited in 
the regulation for extraschedular 
consideration.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


